Citation Nr: 1810081	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-49 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 10, 2015.

2.  Entitlement to an initial rating in excess of 50 percent for PTSD from February 10, 2015.

3.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss prior to September 21, 2016.

4.  Entitlement to a compensable rating for bilateral hearing loss from September 21, 2016.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issue of entitlement to service connection for sleep apnea, claimed as secondary to service-connected PTSD, is the subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from February 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In November 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in November 2014.  A transcript of the hearing is of record.  This matter was previously before the Board in July 2015 at which time the case was remanded for additional development.  

During the pendency of this appeal the RO, in October 2011, increased the Veteran's disability rating for PTSD from 10 to 30 percent, effective November 17, 2010.  It subsequently increased the rating to 50 percent, effective February 10, 2015.  See June 2017 rating decision.  Also, in June 2017, the RO decreased the Veteran's rating for bilateral hearing loss to a noncompensable rating, effective September 21, 2016.  In light of the staged ratings assigned in this appeal, the issues have been bifurcated as is shown on the title page of this decision.  

In a statement received in March 2010, the Veteran raised the issue of clear and unmistakable error in an April 1974 rating decision that decreased the evaluation for his bilateral hearing loss from 10 to 0 percent disabling.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to a compensable rating for bilateral hearing loss from September 21, 2016, and entitlement to a TDIU, are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period prior to February 2015, the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity, due to such symptoms as chronic sleep impairment, anxiety irritability, and disturbances of motivation and mood.

2.  Symptoms of the Veteran's PTSD have not at any point approximated occupational and social impairment with deficiencies in most areas.

3.  For the period from October 2009 to September 21, 2016, the Veteran's bilateral hearing loss disability has been shown to be manifested by no worse than Level V in the right ear and Level VI in the left ear.



CONCLUSIONS OF LAW

1.  For the period prior to February 10, 2015, the criteria for the assignment of a higher initial rating, to 50 percent, for service-connected PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  For the entire appeal period, the criteria for the assignment of a higher than 50 percent initial rating for service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  For the period from October 2009 to September 21, 2016, the criteria for a rating higher than 20 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Rating Provisions

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

II.  PTSD Ratings

A.  Pertinent Criteria

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a) (2017).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126 (b).

Under the General Formula for Mental Disorders, a 30 percent rating for PTSD is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code (Code) 9411. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was initially certified to the Board in March 2014 which is prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV are for application.

The GAF is a scale reflecting the psychological, social and occupational functioning under a hypothetical continuum of mental health-illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect more serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See id.   


B.  Facts and Discussion

Rating Greater Than 30 Percent Prior to February 10, 2015

In a March 2010 VA record, the Veteran was alert and fully oriented.  In a June 2011 VA record, the Veteran stated that his psychiatrist and medication helped for feeling sad sporadically.  He denied suicidal ideations.  

A July 2011 VA examination report noted that the Veteran was clean and casually dressed with unremarkable psychomotor activity, unremarkable speech, and was cooperative, friendly, and relaxed.  There was an appropriate affect, a good mood, with intact attention, and was fully oriented.  There was an unremarkable thought process, no delusions or hallucinations, and judgment and insight was noted to be normal.  There was no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts.  There were no episodes of violence and there was good impulse control.  He was able to maintain minimum personal hygiene and had no problem with activities of daily living.  Memory was normal.  The examiner found there was mild PTSD, that mental disorder with symptoms are controlled by continuous mediations, and the GAF score was 80, reflects that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, for example, difficulty concentrating after a family argument, or there is no more than slight impairment in social, occupational, or school functioning, such as temporarily falling behind in schoolwork.  The Veteran reported although he had close and supportive family, he had distant friends and does not socialize with them.  He went out to dinner with his wife and visits his daughter and receives his brothers at home.  He gardens and helps his wife at home.  

In a January 2012 VA record, the Veteran was alert and fully oriented.  In a March 2012 VA record, the Veteran was well-groomed with adequate hygiene, with appropriate affect, and a depressed and irritable mood.  There was normal speech and intact thought process without suicidal or homicidal ideations.  There were no delusions, illusions, or hallucinations.  The Veteran was also fully oriented.  The Veteran's GAF score was 60, which contemplates moderate symptoms, such as a flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social and occupational functioning, such as having few friends and conflicts with peers and coworkers.  In a May 2012 VA record, the Veteran was well-groomed with adequate hygiene, with a cooperative attitude, an appropriate affect, normal mood, normal speech, intact thought process, without suicidal or homicidal ideations.  There were no delusions, illusions, and hallucinations.  The Veteran was fully oriented.  The Veteran reported he was relatively stable.  The Veteran's GAF score was 65, which, as reflects some mild symptoms or some difficulty in social, occupational, or school functioning.

The pertinent evidence for this period includes a private neuropsychological report dated in June 2012 noting that the Veteran had depression, anxiety, sleep disturbance, loss of interest in many things and activities with friends or family, impaired memory, and "[insufficiency in being] able to adequately and consistently be in a work environment."  He also showed cognitive deficiencies due to his PTSD the most noticeable of which was memory impairment.  More specifically, the neuropsychologist reported that the Veteran had difficulty completing some tasks.  Some of these PTSD findings are likewise noted on a Vet Center report dated in June 2012.  Such findings include intrusive thoughts avoidance, social isolation, anger, anxiety, hypervigilance, lack of concentration, poor memory, and sleep disturbances and nightmares.  In short, these symptoms fall somewhere between a 30 and 50 percent rating, but more closely approximate the criteria for a 50 percent rating.  In fact, it is some of these very same symptoms that the RO relied on when it increased the Veteran's rating to 50 percent effective in February 2015.  See June 2017 rating decision.  Also consistent with a 50 percent rating is the Veteran's assigned GAF score range of 50 to 60 in June 2012 which is indicative of moderate to serious occupational and social impairment.  Moreover, the June 2012 neuropsychologist said that this score could be lower at times, especially when the Veteran's depression, forgetfulness, paranoid ideas, and bad mood were more intense.  

In a June 2012 VA record, the Veteran reported angering easily, and fears getting into physical altercations.  He was isolative and preferred to stay at home.  Upon examination, the Veteran was dressed appropriately.  There was normal hygiene, speech, attention, concentration, and thought process.  The Veteran was cooperative, but anxious and depressed with a broad affect.  There were no hallucinations and insight and judgment were good.  The GAF score was 60, which contemplates moderate symptoms, such as a flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social and occupational functioning, such as having few friends and conflicts with peers and coworkers.

In an August 2012 VA record, the Veteran had normal grooming and hygiene with normal speech, concentration, and memory.  He was irritable but had no suicidal or homicidal ideations.  The Veteran had normal thought content and progression.  He was fully oriented and had fair insight and good judgment.  The Veteran's GAF score was 60, which contemplates moderate symptoms or moderate difficulty in social and occupational functioning.  In a November 2012 VA record, the Veteran reported anxiety.  The Veteran was dressed appropriately and was cooperative and fully oriented.  There was normal speech, attention, concentration, remote memory, and normal thought process and content.  The Veteran was anxious with a broad affect.  There were no hallucinations or delusional thoughts.  There was good insight and judgment.  The GAF score was 60, which contemplates moderate symptoms or moderate difficulty in social and occupational functioning.

In a March 2013 VA record, the Veteran was less irritable.  He struggled with motivation and fewer arguments with his wife.  The Veteran was dressed appropriately, with normal speech, attention, concentration, memory, and thought processes.  He had a depressed and anxious mood.  There was good insight and judgment.  He was fully oriented.  The Veteran's GAF score was 62, which reflects some mild symptoms or some difficulty in social, occupational, or school functioning.  In a June 2013 VA record, the Veteran was alert and fully oriented.  There was normal speech, attention, concentration, memory, thought process.  There was good insight and judgment.  There were no auditory or visual hallucinations or delusional thoughts.  The GAF score was 65, which reflects some mild symptoms, for example depressed mood and mild insomnia; or some difficulty in social, occupational, or school functioning, for example occasional truancy, or theft within the household; but generally functioning pretty well, and has some meaningful interpersonal relationships.  In a September 2013 VA record, the Veteran reported anxiety with a generally stable mood.  He reported family support.  There as normal speech, attention, concentration, memory, and thought content and process.  The Veteran's mood was euthymic and broad affect.  There was good insight and judgment and he was fully oriented.  In an October 2013 VA record, the Veteran reported mild irritability.  

Additional supportive evidence includes the Veteran's November 2014 hearing testimony along with statements from his wife (dated in November 2014) and his daughter (dated in March 2015) regarding his violent and irritable moods and his difficulty in getting along with other people.  In this regard, the Veteran's wife asserted that family members do not like to visit the Veteran too often or too long because he makes them angry.  Moreover, both she and the Veteran's daughter reported that his moods fluctuate between "nice and quiet" and "violent and unfriendly".  The Veteran testified in November 2014 that he used to fight with his boss (prior to retiring in 2005), and that he "explodes" at his wife.  

Notwithstanding the evidence outlined above which tends to support a 50 percent rating, there is also a June 2011 VA examination report which shows that the Veteran's PTSD was mild and that his PTSD symptoms, to include sleep disturbance and anxiety, had improved with medication and were almost in complete remission.  However, these findings are somewhat inconsistent with Vet Center records and reports showing that he had been attending individual and group counseling sessions since October 2009 and that despite his best efforts, he continued to experience symptoms related to PTSD.  These symptoms were noted to include nightmares, poor concentration, fear, anxiety, hypervigilance, irritability and anger outbursts.  

In light of the above evidence and by resolving all reasonable doubt in the Veteran's favor, the Board finds that his service-connected psychiatric disability picture more closely approximates the criteria for a 50 percent rating than a 30 percent rating for the entire appeal prior to February 10, 2015.  38 C.F.R. §§ 4.3, 4.7.  While the evidence for this period does not persuasively show all of the symptoms listed under Code 9411 for a 50 percent rating, it is not required that all cases show all findings specified by the Rating Schedule.  Rather, findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, a higher rating, to 50 percent, is warranted for the entire appeal period prior to February 10, 2015.  

Higher Than 50 Percent Rating

Now that the Veteran is entitled to a 50 percent rating for the period prior to February 10, 2015, as well as from February 10, 2015, consideration must be given to whether a higher than 50 percent rating is warranted at any point during these periods.  

Pertinent evidence includes the private and VA examination reports as well as VA outpatient and Vet Center records referred to above, as well as a February 2015 and September 2016 VA PTSD examination reports and VA Vet Center and outpatient records from 2015 to 2017.  Vet Center records demonstrate the Veteran had fair or good insight with appropriate appearance, affect, and mood.  

A January 2015 VA record noted the Veteran was well-groomed with adequate hygiene.  He had a normal euthymic mood with normal speech and intact thought process and content.  He was fully oriented with normal cognition, good insight and judgment, and good impulse control.  

A February 2015 VA examination was conducted.  The Veteran reported he lived with his wife, and that they had been married for 43 years.  He has two adult children, and these relationships are good.  There were no significant interpersonal relations difficulties.  He enjoyed doing some housechores.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner found that PTSD was manifested by depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner also opined that the Veteran's mood instability can limit his capacity to interact effectively and on a sustained basis with other individuals.  His social function at work environment that involve interaction with the public, responding appropriately to persons in authority or cooperative behaviors involving coworkers can be limited.  

In a March 2015 VA record, the Veteran reported being irritable and easily angered.  The Veteran was well-groomed with adequate hygiene, with an appropriate affect, although there was aggressive gesturing most of the time.  The Veteran's mood was irritable.  There was normal speech, and intact thought process.  There were no suicidal, homicidal ideations, delusions, illusions, or hallucinations.  The Veteran was fully oriented with normal cognition, good insight and judgment with good impulse control.  

In a June 2015 VA record, the Veteran was fully oriented and had coherent speech.  The Veteran had anxious mood and affect.  He denied suicidal and homicidal ideations and hallucinations.  In a September 2015 VA record, the Veteran was fully oriented with adequate hygiene and normal thought content and thought process.  There was limited insight and judgment and poor memory as reported by the Veteran.  There were no suicidal or homicidal ideations.  The examiner found that the Veteran had moderate symptoms and moderate difficulty in social functioning.  In a December 2015 VA record, the Veteran was fully oriented with normal thought content and thought process.  There was normal speech.  There was fair insight and judgment and intact memory.  There were no illusions or hallucinations.  

In a March 2016 VA record, the Veteran was fully oriented with normal thought content and thought process.  There was normal speech.  There was intact memory with good insight and judgment.  There were no illusions or hallucinations.  

In a May 2016 submission from a Vet Center social worker, the Veteran is noted to be dealing with anxiety and depressive episodes.  He becomes distressed with such stimuli as loud noises and large crowds.  He continues to have recurrent nightmares.  

In a May 2016 VA record, the Veteran was alert and oriented in all spheres.  The Veteran denied active suicidal or homicidal thoughts.  There was adequate hygiene, intact memory, and good judgment and insight.  In an August 2016 VA record, the Veteran was fully oriented with adequate hygiene and normal thought content and coherent thought process.  There was intact memory with good insight and judgment.  There were no suicidal or homicidal ideations.  

At the September 2016 VA examination, the examiner opined there was occupational and social impairment with reduced reliability and productivity.  The examiner noted that the examination only covered from February 2015 to the current date.  The examiner found that the Veteran's PTSD was manifested by depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  He found the Veteran alert, coherent, relevant, logical, appropriate, and fully oriented.  The Veteran was not suicidal or homicidal and had good insight and judgment.  There was an anxious mood and his affect was congruent with mood, but there were no indications of a perceptual or thought disorder.  The Veteran seemed in good contact with reality.  

In a November 2016 VA record, the Veteran was fully oriented with appropriate grooming.  There as normal speech and thought processes and euthymic mood with no hallucinations or illusions.  There were no suicidal or violent ideations with good insight and judgment and intact memory.  

In a February 2017 VA record, the Veteran was fully oriented, with normal thought content and no suicidal or homicidal ideations.  His memory was intact.  There was good insight and judgment.  In a May 2017 VA record, the Veteran reported being concerned with his memory.  The Veteran was fully oriented with appropriate grooming.  There was normal speech with a euthymic mood.  There were no hallucinations, illusions, or suicidal or violent ideations.  There was normal thought process and content and good insight and judgment.  His memory was intact.  

The Board finds that the criteria for a 70 percent evaluation have not been met.  First the evidence does not support that there are deficiencies in most areas.  For example, the Veteran's judgment and thinking have been essentially fair, good, or normal.  Although the Veteran had arguments with his wife, he reported a supportive family network and being close to his wife, children, and other family members throughout the period on appeal.  Second, the Veteran's PTSD does not manifest with the symptoms for a 70 percent.  His speech has been consistently noted normal and he has not expressed suicidal or homicidal ideations.  He has also not reported obsessional rituals.  The Veteran remained fully oriented with good hygiene and appearance throughout.  As indicated by his over 40 year marriage and good family network, he does not have an inability to establish and maintain effective relationships.  Finally, his other symptoms are not of the similar severity, frequency, and duration as those noted in the 70 percent criteria.  While not determinative of the level of impairment, the Board has also considered the VA examiners' assessments in February 2015 and September 2016 that the Veteran's PTSD was most reflective of the criteria for a 50 percent rating.  In short, the evidence does not show that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a 70 percent rating.  Mauerhan v. Principi, 16 Vet. App. at 442-43.

III.  Bilateral Hearing Loss Rating Prior to September 21, 2016

A.  Pertinent Criteria

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2017).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a) (2017). 

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect. 38 C.F.R. § 4.85 (b).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85.

"Puretone threshold average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz), divided by four. That average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85 (d) (2017).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (2017).

When the puretone threshold at each of the four specified frequencies of 1,000, 2,000, 3,000 and 4,000 Hz is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  When the puretone thresholds are 30 dB or less at 1,000 Hz, and 70 dB or more at 2,000 Hz, the rating specialist determines the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2017).

B.  Facts and Discussion

The Veteran asserts by way of his written statements and hearing testimony that the 20 percent rating for his hearing loss disability prior to September 21, 2016, does not adequately reflect the severity of the disability.  He said that he can barely follow individual or group conversations and that he tends to stay away from group conversations because of this.  He reports that people, including family members, get angry whenever he asks them to repeat themselves.  He also asserts that he can never follow a television program or movie and that his hearing difficulties have affected the quality of his life.  

Pertinent evidence for the period prior to September 21, 2016, includes private audiological results from the De Guayama Audiological Institute dated in June 2009.  These results diagnose the Veteran in the right ear as having mild to severe sensorineural hearing loss from 1000 hertz to 8000 hertz, and moderate speech discrimination ability.  The left ear shows moderate to severe sensorineural hearing loss from 1000 hertz to 8000 hertz and mild speech discrimination ability.  However, the results are incomplete as they do not include puretone threshold decibel levels at 3000 hertz.  Accordingly, they cannot be calculated under VA's Schedule for Rating hearing impairment.  38 C.F.R. §§ 4.85, 4.86.  The evidence also includes VA outpatient treatment records noting the Veteran's bilateral hearing loss and continuing hearing difficulties.  

On the authorized audiological evaluation in December 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
65
70
85
LEFT






Speech audiometry revealed speech recognition ability of 70 percent in the right ear and of 70 percent in the left ear.  Average puretone thresholds were 70 decibels in the left ear and 63.75 decibels in the right ear.

Under Table VI, these audiological findings correspond to a level V hearing in the right ear and level VI hearing in the left ear. 38 C.F.R. § 4.85, Table VI (2017).  Under Table VII, these levels yield a 20 percent evaluation.  38 C.F.R. § 4.85, Table VII.  These findings do not meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86.

On the authorized audiological evaluation in June 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
65
70
80
LEFT
20
40
60
80
95

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 78 percent in the left ear.  Average puretone thresholds were 68.75 in the left ear and 62.5 decibels in the right ear.

Under Table VI, these audiological findings correspond to a level IV hearing in the right and left ears. 38 C.F.R. § 4.85, Table VI (2017).  Under Table VII, these levels yield a 10 percent evaluation.  38 C.F.R. § 4.85, Table VII.  These findings do not meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86.  

A February 2015 VA examination was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
65
70
85
LEFT
25
40
65
80
90

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 in the left ear.  Average puretone thresholds were 69 in the left ear and 64 decibels in the right ear.

Under Table VI, these audiological findings correspond to a level VI in the left ear and level III hearing in the right. 38 C.F.R. § 4.85, Table VI (2017).  Under Table VII, these levels yield a 10 percent evaluation.  38 C.F.R. § 4.85, Table VII.  These findings do not meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86.  

As the evidence above shows, the Veteran's hearing acuity for the period prior to September 21, 2016, satisfies the criteria for 10 and 20 percent ratings, but no higher than 20 percent.  Moreover, as noted, the schedular ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  See Lendenmann, 3 Vet. App. at 349.  Thus, there is no room for discretion.  In short, the evidence, as it stands, indicates that the Veteran's service-connected bilateral hearing loss warrants no more than a 20 percent evaluation for the period prior to September 21, 2016.

The record shows that the Veteran raised the issue of an extraschedular rating under 38 C.F.R. § 3.321(b).  In this regard, for the period prior to September 21, 2016, his hearing complaints of difficulty hearing in group conversations and while watching television are manifestations of difficulty hearing or understanding speech, which are contemplated by the schedular criteria for hearing loss.  Doucette v. Shulkin, 28 Vet. App. 366, 371-72 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which are contemplated by the schedular rating criteria for hearing loss).  Thus, remand for referral of the claim for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 



ORDER

An initial rating of 50 percent, but no higher, for PTSD prior to February 10 2015, is granted.

An initial rating higher than 50 percent for PTSD is denied.

A rating in excess of 20 percent for bilateral hearing loss prior to September 21, 2016, is denied.

REMAND

Remand is required regarding the claim for a compensable evaluation for bilateral hearing loss for a current examination.  The AOJ assigned the Veteran a noncompensable rating for his bilateral hearing loss effective the date of a VA audiological examination in September 2016.  However, the Veteran has consistently asserted by way of his written statements and hearing testimony that his hearing disability has only worsened over time and his hearing complaints have not waned at any point.  Additionally, audiological findings from a VA examination performed just 19 months prior to the September 2016 examination, in February 2015; show that the Veteran met the criteria for a compensable rating.  Thus, in order to accurately determine the severity of the Veteran's hearing loss for the period from September 21, 2016, and make a fully informed decision in this appeal, he should be afforded a new, contemporaneous audiological examination.  

Regarding the issue of entitlement to a TDIU, remand is required as the claim is inextricably intertwined with the bilateral hearing loss increased evaluation claim.  The resolution of that claim may impact a decision on the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  The Veteran's claims folder must be made available to the examiner for review in connection with the examination. 

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must describe the functional effects of the Veteran's bilateral hearing loss, including on his occupational functioning and daily activities. 

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


